     Case 3:20-cv-00157-AJB-JLB Document 1 Filed 01/24/20 PageID.1 Page 1 of 12



 1   MICHAEL j. SMITH, CA Bar No. 229099
2
     Email: mjslawfirm@gmail.com
     LAW OFFICES OF MICHAEL j. SMITH
3    Ρ.Ο. Box 7746
     Porter Ranch, CA 91327
4
     TEL: 323-355-5476 FAX: 866-707-7743
5

6

7




9                         UNITED STATES DISTRICT COURT

10                       SOUTHERN DISTRICT OF CALIFORNIA

11

12   CONNOR SEGLA, an individual.                    Case No.: '20CV0157 AJB   JLB
13                                  Plaintiff,
                                                     COMPLAINT FOR:
14   V.                                              !.VIOLATION OF THE
                                                     AMERICANS WITH DISABILITIES
15   SAN DIEGO UNIFIED SCHOOL
                                                     ACT,TITLE H,42 Ư.S.C. § 12101 ET
     DISTRICT,
16                                                   SEQ. (DISCRIMINATION BASED
                                   Defendant.        ON DISABILITY)
17
                                                     2. VIOLATION OF SECTION 504 OF
18                                                   THE REHABILITATION ACT, 29
                                                     ٧.s.c.§794 ET SEQ.
19
                                                     (DISCRIMINATION BASED ON
20                                                   DISABILITY)
                                                     3٠ VIOLATION OF CALIFORNIA’S
21
                                                     UNRUH CIVIL RIGHTS ACT. CIVIL
22                                                   CODE §51 ET SEQ.
                                                     (DISCRIMINATION BASED ON
23
                                                     DISABILITY)
24                                                   4. VIOLATION OF 42 u.s.c. § 1983
                                                     (DEPRIVATION OF FEDERALLY
25
                                                     PROTECTED RIGHT)
26                                                   5. CALIFORNIA NEGLIGENCE
                                                     (CIVIL CODE § 1714(a) and
27
                                                     NEGLIGENT INFLICTION OF
28                                                   EMOTIONAL DISTRESS)

                                                 ‫ا‬
        Case 3:20-cv-00157-AJB-JLB Document 1 Filed 01/24/20 PageID.2 Page 2 of 12



    1         plaintiff CONDOR SEGLA (“Connor”), an Individual, by and through his
    2   attorney, hereby alleges as follows against Defendant, SAN DIEGO UNIFIED SCHOOL
    3   DISTRICE (“District” or “SDUSD.”):
    4

    5                                          INTRODUCTION

    6      1. Connor Segla is a 22-year-old former special education student diagnosed with
    7   Autism Spectrum Disorder (Sevei'ity Level 3).
           2. Connoi- is developmentally disabled, due to his Autism diagnoses and its impact on
    9   his life, and is therefore eligible for lifelong services from San Diego Regional Center.
10        3. Connor was eligible for special education services (under the IDEA,20 Ư.S.C.,
1       Section 1400, et seq.) and lived within the boundaries of the San Diego Unified School
12      District until he aged out of special education in June 2019.
13         4. The District was responsible for providing special education services to Connor
14      until, through mutual agree!uent with the District, he executed a settlement agreement
15      (ti-eating him as a private school student) on Januai-y 14, 2019.
16         5. As a special education student with a disability, Connor was also protected under
17      the Americans with Disabilities Act, Section 504 of the Rehabilitation Act, and the Unruh
1       Civil Rights Act.
19         6. Connor’s Mother, Debra Segla, (“Parent”) was Connor’s educational rights holder
20      until he turned 18, then, with Connor’s permission, acted as Connor’s educational rights
21      holdei' until he aged out of special education.
22         7. The District, through their staff, illegally halted Connor’s special education
23      program and services, thereby denying hhu access to any of the District’s school
24      placements and services, and thereafter refused to enroll Connor into a District school or
25      hold an Individualized Education Plan (“lEP”) meeting to make an appropi'iate offei- of
26      educational placement.
27         8. Through the acts and omissions of the District and District’s employees, Connor
28      was discriminated against based upon his disability, denied the benefits and services of
                                                          2
         Case 3:20-cv-00157-AJB-JLB Document 1 Filed 01/24/20 PageID.3 Page 3 of 12



    1   the District, and thereby suffered and experienced severe emotional distress and othei-
    2   damages.
    3      9. This is an action to secure relief for violations of rights guaranteed by the
    4   Americans With Disabilities Act, Title II(“ADA"); Section 504 of the Rehabilitation Act
    5   (“Section 504”), the Unruh Civil Rights Act(“Unruh”); Government Code, Section
    6   815.2, regarding acts and omissions of public entity employees; Section 1983 liability for
    7   depriving Connor of federally protected right; and California negligence (specifically,
        negligent infliction of emotional distress).
    9      lO.Connor brings this action as an individual to recover daimages for the harm done to
10      him by the District due to their illegal acts and omissions.
1 1         11. An actual controversy has arisen and now exists between the parties conceiming
12      their respective rights, duties, and obligations under federal and state law.
13

14                                   JURISDICTION AND VENUE

15         12. This Court has original jurisdiction over Plaintiffis claims arising under the ADA,
16      Section 504, and Section 1983, pui'suant to 28 Ư.S.C., Section 1331.
17          13. PlaintifTs state law claims are so related to those under which this Court has
1       original jurisdiction that they form part of the same case and controversy. Supplemental
19      jurisdiction is therefore appropriate over Plaintiffs remaining claims pursuant to 28
20      U.S.C., Section 1367.
21         14. Venue is proper in this Court, pursuant to 28 U.S.C., Section 1391(b), because the
22      events giving rise to the claims made herein occurred in this Judicial District, in the
23      County of San Diego, and the Defendant has its principal place of business within this
24      Judicial District and is subject to the Courts personal jurisdiction within this Judicial
25      District.

26

27                                            THE PARTIES

28


                                                       3
      Case 3:20-cv-00157-AJB-JLB Document 1 Filed 01/24/20 PageID.4 Page 4 of 12



 1      !5. Connor, an Individual, is and was, at all times mentioned herein, a resident of San
 2   Diego County, California.
 3      16. Defendant, SDUSD, is now, and at all times mentioned herein, a public-school
4    district, with its pi'incipal address located at 4100 Normal Street, San Diego, California
 5   92103.

6       17. SDUSD provides placements and services to students through age 22, who have
 7   special education needs as well as providing placements and services for non-special
     education students without disabilities.

9       18. SDUSD was responsible, at all I'elevant times mentioned hei'ein, for the public
10   school and special education placement of Connor Segla.
11      19. SDUSD receives federal and state financial assistance within the meanings of the
12   ADA,Title II and Section 504 of the Rehabilitation Act.
13

14                          DEFENDANT’S WRONGFUL CONDUCT

15      20. Connor attended Mira Mesa High School (“Mira Mesa”), within the District, in a
16   special education classroom, integrated for some of the day with general education
17   students, until the end of the 2015-2016 school year.
18      21. Near the end of the 2015-2016 school year Connoi' experienced severe psychiatric
19   problems related to his attendance at Mira Mesa High School and perceived bullying by
20   other peers and staff members.
21      22. Due to his acute and severe psychiatric condition (resulting in hospitalization)
22   Connoi' could not I'eturn to Mil'a Mesa for the beginning of the 2016-2017 school year.
23      23. Early in September 2016, Mr. Erik Sullivan, Vice Erincipal at Mira Mesa High
24   School, contacted Parent to see why Connor had not returned to school.
25      24. In response to Mr. Sullivan’s contact. Parent informed Mr. Sullivan that another
26   school placement was needed due to Connor’s mental health needs.
27

28


                                                  4
         Case 3:20-cv-00157-AJB-JLB Document 1 Filed 01/24/20 PageID.5 Page 5 of 12



    1      25. Counsel for Connor contacted Andrea Thrower, a Section 504 Coordinator for the
    2   District, to move Connor to University City High School(“UC High”). Ms. Thrower
    3   agreed to this.
    4      26. The District refused to enroll Connor at uc High, due to alleged issues with lack
    5   of records and enrolli^ent paperwork, even though Mira Mesa High School had all of
    6   Connor’s recoi'ds and Connoi' was not, at this time, disenrolled from the District.
    7      27. Therefore, Counsel requested an lEP meeting in writing from Mr. Sullivan at Mira
        Mesa on October 31, 2016. Such meeting, under California special education law, must
    9   be held within 30 days of the request.
10         28. Instead, on November 4, 2016, Mr. Sullivan provided what purported to be Prior
11      Written Notice(“PWN”)stating that Connor would be “dropped” from the District if the
12      school did not hear from Parent by November 14, 2016. No mention was made of the
13      outstanding request for the lEP meeting.
14         29. Following receipt of the PWN from Mr. Sullivan, Counsel repeatedly made
15      additional written requests for an lEP meeting to get Connor back in school.
16         30. The District refused to convene an lEP meeting for Connor because he was not
17      attending school, even though he was unilaterally and illegally dropped from the District
1       following their purported PWN of November 2016.
19         31. There is no special education law, in state 01' federal statutes, that requires a
20      student to be enrolled in school before an lEP meeting Is convened. Such a law would
21      directly contravene school district and Special Education Local Plan Area(“SELPA”)
22      “child find” responsibilities.
23         32. Finally, after Counsel contacted Deann Ragsdale, then Executive Director of
24      Special Education for the District, and Lorelei Olsen, then Director of special Education
25      for the District, an lEP meeting was convened on December 14, 2017, ovei' a year from
26      the 01'iginal request.
27         33. The offer of placement fì'om the December 14,2017 lEP meeting did not meet
28      Connor’s educational and psychological needs and the District, due to theii' “dropping” of

                                                       5
     Case 3:20-cv-00157-AJB-JLB Document 1 Filed 01/24/20 PageID.6 Page 6 of 12



 1   Connor from any educational program, did not have the Information needed to make an
 2   appropriate offer of placement.
 3      34. In May 2017, dul'ing the period in which Connor was illegally dropped from the
 4   District, the SDUSD missed his Cl'itical triennial reevaluation that could have provided
 5   the information needed to make an appropriate offer of placement to Connoi'.
 6      35. Parent and Connor, through Counsel, initiated a Due Process Request(20 u.s.c. §
 7   1415(b)(6)) against the District on October 18, 2018. Through a settlement agreement
     following mediation (20 u.s.c. § 1415(e)), executed on January 14, 2019, the District
 9   and Connoi' agreed on a new placement.
        36. From the beginning of the 2016-2017 school year to when Connor settled with the
 1   District on January 14, 2019, he received no placement or services from the District
 2   whatsoever. Connor received no schooling and was completely denied access to the
 3   District’s school sites, programs, and placements for almost two and a half years.
 4      37. During the period during which Connoi' received no schooling or services, his
 5   mental state declined further, and he had to be placed on several psychotropic
 6   medications.

 7      38. A I'ecent neuropsychological evaluation, conducted by Dr. Betty Jo Freeman,
     shows that Connor’s levels of academic, adaptive, and cognitive functioning have all
19   declined precipitously from previous assessn٦ents conducted before the denial of
20   placement and sei'vices by the District.
21      39. As a result of the discriminatory denial of placement and services by the District,
22   Connor experienced serious emotional distress, depression, suffering, anguish,
23   nervousness, anxiety, worry, humiliation, and shame.
24

25                     EXHAUSTION OF ADMINISTRATIVE REMEDIES

26      40. If Connor was not a special education student, the acts of the District would still
27   have been illegal, undei' Section 504 and the ADA Title II.
28


                                                  6
         Case 3:20-cv-00157-AJB-JLB Document 1 Filed 01/24/20 PageID.7 Page 7 of 12



    1      41. 20 U.S.C. Section 1415(‫ )إ‬requires exhaustion of administrative remedies before
    2   fi ling a civil suit.
    3      42. Connor fi led a special education due process request with the Office of
    4   Administrative Hearings on October 18, 2018.
    5       43. Connoi' settled his due pi'ocess I'equest, following a resolution session and
    6   mediation, on January 14, 2019.
    7       44. Connoi' has, therefore, exhausted his administrative remedies under the IDEA.
            45. In addition, this Complaint alleges policies and practices of the Defendant that are
    9   of general applicability and contrary to law. Additionally, the monetary damages sought
10      herein are necessary to remedy the harm done to Connoi' by the District’s actions and
11      adequate relief was not, therefore, available through administrative remedies alone.
12      {Hoeft V. Tucson USD, 967 F.2d 1298 (9th Cir. 1992).
13         46. Connor is no longer eligible for special education, so administrative remedies,
14      available through OAH, such as placements and services, would be inadequate to remedy
15      the hanu done to Connor.

16

17                     COMPLIANCE WITH CALIFORNIA TORT CLAIMS ACT
1         47. Plaintiff, through counsel, has complied with the requirements of California
19      Government Code, Section 900 et seq. (California Torts Claims Act (“CTCA”)).
20          48. Plaintiff submitted a written claim for damages to the District on July 12, 2019.
21          49. The District rejected the claim, in writing, on July 24, 2019.
22          50. Plaintiff is fi fing this Complaint within six nionths of the District’s written
23      rejection ofthe claim for damages, as required by California Government Code, Section
24      945.6.

25

26                                      FIRST CAUSE OF ACTION

27        VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, TITLE H, 42
28                                         U.s.c.§ 12101 ET SEQ.

                                                        7
        Case 3:20-cv-00157-AJB-JLB Document 1 Filed 01/24/20 PageID.8 Page 8 of 12



    1                      (DISCRIMINATION BASED ON DISABILITY)
    2      51. Plaintiff incorporates by reference each and every allegation in the foregoing
    3   paragraphs of this complaint.
    4      52. District is a public entity that provides and makes available services, programs,
    5   and activities, and is therefore required to comply with Title II of the ADA.
    6      53. Connor has a mental impaim^ent that substantially limits one or !nore of his major
    7   life activities, as shown by his Autism Spectrum Disorder, regional center eligibility, and
        special education eligibility.
    9      54. Based on Connor’s disability, he was completely excluded from participating in
1       and benefitting from any aid, benefit, or service offered by the District.
11         55. District pei'sonnel pui*posefully acted to remove Connor from the school district,
12      as evidenced from piOviding written notice to exclude him from the District.
13         56. District personnel acted with deliberate indifference to Connor’s exclusion from
14      the District, as evidenced by the time that lapsed between Connor being dropped from the
15      District and finally being reinstated.
16

17                                   SECOND CAUSE OF ACTION

1        YIOLATION OF SECTI.ON 504 OF THE REHABILITATION ACT,29 u.s.c. §
19                                               794 ET SEQ.
20                         (DISCRIMINATION BASED ON DISABILITY)
21         57. Plaintiff incorporates by reference each and every allegation in the foregoing
22      paragraphs of this complaint.
23         58. District receives federal financial assistance and is therefore required to comply
24      with Section 504 of the rehabilitation act.

25         59. Section 504 requires that a school district provide a Free Appropriate Public
26      Education to a disabled student like Connor.

27

28
       Case 3:20-cv-00157-AJB-JLB Document 1 Filed 01/24/20 PageID.9 Page 9 of 12



 1        60. Connor has a mental impairment that substantially limits one or more of his major
 2    life activities, as shown by his Autism Spectrum Disorder, regional center eligibility, and
 3    special education eligibility.
 4       61. Based on Connor's disability and by reason of his disability, he was completely
 5    excluded from participating in and benefitting from any aid, benefit, or service offered by
 6    the District.

 7       62. District personnel purposefully acted to remove Connor from the school district,
      as evidenced from providing wi'ltten notice to exclude him from the District.
 9       63. District pei'sonnel acted with deliberate indifference to Connor’s exclusion fi'om
10    the District, as evidenced by the time that lapsed between Connor being dropped from the
1 1   District and finally being reinstated.
12

13                                     THIRD CAUSE OF ACTION

14    VIOUATION OF CAFIFORNIA’S UNRUH CIVIF RIGHTS ACT. CIVIL CODE §
15                                             51 FT SEQ.

16                       (DISCR-IMINATION BASED ON DISABILITY)
17       64. Plaintiff incorporates by reference each and every allegation in the foregoing
18    paragraphs of this complaint.
19       65. Defendant denied Connor full and equal access to any District program.
20       66. Plaintiff is informed and believes and thereon alleges that a substantial motivating
21    factor foi- District disenrolling plaintiff from school was Connor’s disability.
22       67. As a direct and proximate result of defendant’s conduct, plaintiff was harmed by
23    being denied access to his right to education from August 2016 through January 14, 2019.
24       68. Defendant’s violation of plaintiffis rights under Civil Code Section 51 entitles
25    plaintiff to receive compensatory damages and attorney’s fees, as provided for in Civil
26    Code Section 52 and prayed for below.
27      69. In committing the acts alleged in this complaint, defendant knew or should have
28    known that its actions were likely to cause injury to plaintiff. Plaintiff is informed and
                                                   9
        Case 3:20-cv-00157-AJB-JLB Document 1 Filed 01/24/20 PageID.10 Page 10 of 12



    1   believes and thereon alleges that defendant intended to cause injury to plaintiff and acted
    2   with a willful and conscious disregard of plaintiff s rights under Civil Code Section 51,
    3   thereby entitling plaintiff to recover treble damages, or a minimum of $4,000 for each
    4   occurrence.


    5      70. As the District is alleged to have violated the ADA (First Cause of Action, herein),
    6   they are also alleged to have violated the Unruh Civil Rights Act under California Civil
    7   Code, Section 51(٥.
                                     FOURTH CAUSE OF ACTION

    9                               ٧10٧ΑΤΙ0Ν OF 42 u.s.c. § 1983
1                   (DEPRIVATION OF FEDERALLY PROTECTED RIGHT)
1 1        71. The District, as a public entity, is responsible for and operates through the actions
12      of its employees, such as Erik Sullivan.
13         72. Erik Sullivan and other District employees were operating under the color of state
14      law at all relevant times herein.

15         73. Plaintiff is informed and believes and thereon alleges that defendant implements a
16      District policy, custom, or usage of allowing school officials to “drop” special education
    7   students from District attendance using prior written notice or similar.
1          74. If there is not such policy, custom, or usage, then District failed to adequately train
19      staff members, such as Erik Sullivan, in the proper treatment of disabled students who
20      need alternative school placement or are unable to attend their cuiTent school placement
21      due to their disabling condition.
22          75. The District’s policy, custom, or usage, or failure to train staff membei's
23      adequately on the collect policy, custom, or usage, I'esulted in the violated of the
24      following federal laws; the IDEA, ADA Title II, and Section 504 of the Rehabilitation
25      Act. Through their misconduct, the District also violated Connor’s Fourteenth
26       Amendment right to equal protection.
27          76. The District, through the violation of the IDEA, ADA Title II, and Section 504
28       caused damage to Connoi’ as described herein.
                                                       ‫ا‬
        Case 3:20-cv-00157-AJB-JLB Document 1 Filed 01/24/20 PageID.11 Page 11 of 12



    1                                 FIFTH CAUSE OF ACTION

    2                           NEGLIGENCE(CALIFORNIA LAW)
    3     (CIVIL CODE § 1714(a) and NEGLIGENT INFLICTION OF EMOTIONAL
    4                                          DISTRESS)
    5      77. Under Cadfornia Government Code, Section 815.2, the District is vicariously
        liable for injuries caused by the acts or omissions of their employees acting within the
    7   scope of their employment.
           78. California Civil Code, Section 1714(a) defines negligence such that everyone is
    9   responsible for an injury caused to another by want of ordinary care.
10         79. Erik Sullivan and othei' District employees, unlmown at this time, were negligent
11      in carrying out theii' duties within the scope of theii' employment, by, for example, issuing
12      a prior written notice that resulted in a student losing all access to school placements and
13      services; and refusing to enroll a stiident into a school even though they should never
14      have been disenrohed from theii' prior school.
15         80. Erik Sullivan and other school employees owed a duty to Connor based on their
16      preexisting relationship as school administrator(s) and student. Such duty was
17      negligently breached by carrying out their duties in a way that caused the loss of
1       Connor’s placement and services and resulted in severe emotional distress for Connoi'.
19         81. Such negligent acts caused Connor to suffer severe emotional distress.
20

21                                               PRAYER

22            WHEREFORE,Plaintiff prays for judgement as follows:
23         1. Compensatory damages and restitution in an amount to be determined at trial;
24         2. For punitive damages according to proof;
25         3. For attorney fees, statutory costs, and expenses;
26         4. For judgement in favor of Plaintiff and against Defendant on ah causes of action;
27            and

28         5. For such other and further I'elief as the Court may deem just and proper.

                                                     !‫ا‬
         Case 3:20-cv-00157-AJB-JLB Document 1 Filed 01/24/20 PageID.12 Page 12 of 12



    ‫ًا‬

    2                                DEMAND FOR JURY TRIAL

    3          Plaintiff Connor Segla, an individual, hereby demands ajury trial.
    4

    5    DAEED: January 23, 2020                     LAW OFFICES OF MICHAEL L SMIEH

    6

                                                     By: /s/ Michael j. Smith
                                                            Michael j. Smith
                                                            Attorney for CONNOR SEGLA
    9
                                                            Email: mjslawfirm@gmail.com
1

11

12

13

14

15

16

17

1

19


20

21

22

23

24

25

26

27

28


                                                     12
